United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF STATE, AMERICAN
EMBASSY, Pretoria, South Africa, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-340
Issued: June 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated May 3, 2007 and a nonmerit decision dated
October 24, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than 18 percent impairment of each upper
extremity for which he has received a schedule award; and (2) whether the Branch of Hearings
and Review properly denied his request for an oral hearing as untimely.
FACTUAL HISTORY
On May 4, 1999 appellant, then a 51-year-old security engineer, filed a traumatic injury
claim alleging that he injured his right leg, neck and head when he fell from a truck in the
performance of duty on April 23, 1999. The Office accepted his claim for contusions of the right
lower leg, neck and face on December 21, 1999. Appellant stated on December 1, 2000 that he

injured his shoulder on August 7, 1998 when he led rescue efforts following the bombing of the
American Embassy in Nairobi, Kenya. The Office authorized a left shoulder arthroscopy and
decompression on March 13, 2000. On May 4, 2001 the Office authorized a right shoulder
arthroscopy and decompression with right shoulder excision of the lateral clavicle.
Appellant requested a schedule award on April 20, 2004. He submitted a report dated
April 14, 2004 from Dr. Stan Zemankiewicz, a Board-certified orthopedic surgeon, who
described appellant’s activities on and after August 7, 1998 as well as his fall in April 1991.
Dr. Zemankiewicz opined that appellant had reached maximum medical improvement. He found
that appellant had 10 percent impairment secondary to loss of the distal clavicle and 10 percent
insufficiency of the rotator cuff bilaterally. Dr. Zemankiewicz stated that appellant had 20
percent impairment to each shoulder and 20 percent impairment of the left upper extremity as
well as 5 percent impairment of the whole person. He stated that appellant had a total 26 percent
impairment of the whole person.
An Office medical adviser reviewed Dr. Zemankiewicz’s report on May 6, 2004 and
found that it did not comport with the Office’s standards and that additional information was
needed. The Office requested an additional report on May 7, 2004. Dr. Zemankiewicz
responded on May 26, 2004 and opined that appellant reached maximum medical improvement
on December 2, 2001. He stated that appellant had no atrophy, no loss of sensation and no
ankylosis. Dr. Zemankiewicz found restricted range of motion in both shoulders due to rotator
cuff tears and decompressions surgeries. He stated that appellant had 84 degrees of abduction on
the left and 85 degrees on the right resulting in 9 percent impairment to each shoulder.
Dr. Zemankiewicz also found that appellant had 90 degrees of flexion or 6 percent impairment.
He accorded appellant three percent impairment due to facial injuries and headaches. The
district medical director reviewed Dr. Zemankiewicz’s report on June 24, 2004 and found that
appellant had 15 percent impairment of each upper extremity due to loss of range of motion. The
Office requested pay rate information from the employing establishment on September 14, 2004
and April 5, 2005.
The employing establishment approved appellant’s application for disability retirement
on January 18, 2005. Appellant filed a notice of recurrence of disability on March 6, 2005
alleging that he sustained a recurrence of disability on January 6, 2005 and that he stopped work
on January 18, 2005. The Office responded on September 9, 2005 and informed appellant that
his claim was open for medical treatment of his work-related conditions.
Appellant again requested a schedule award on January 25, 2006. He submitted reports
from Dr. Zemankiewicz dated November 6, 2006 and January 24, 2007 addressing his range of
motion. Dr. Zemankiewicz noted that appellant had 75 degrees of left shoulder abduction and 65
degrees of right shoulder abduction as well as 85 degrees of flexion and 45 degrees of extension
bilaterally. Appellant demonstrated 16 degrees of external rotation on the right and 18 degrees
on the left with internal rotation of 10 degrees bilaterally. Dr. Zemankiewicz opined that
appellant had reached maximum medical improvement and noted his spinal impairments, whole
body impairments and provided a lower extremity impairment of 10 percent. The Office medical
adviser reviewed these reports on March 7, 2007 and found that appellant had 18 percent
impairment to each upper extremity due to loss of range of motion. He noted that the Federal

2

Employees’ Compensation Act did not recognize spinal impairment and that appellant had not
established any lower extremity impairment.
By decision dated May 3, 2007, the Office granted appellant a schedule award for 18
percent impairment to each of his upper extremities. Appellant received $170.682.81 for the
period April 3 through June 17, 2002.1 He requested an oral hearing on September 11, 2007. By
decision dated October 24, 2007, the Branch of Hearings and Review denied appellant’s request
for an oral hearing as untimely. The hearing representative noted that appellant’s request for an
oral hearing was not postmarked within 30 days of the Office’s May 3, 2007 decision and stated
that the issue in the case could equally well be addressed by requesting reconsideration and
submitting evidence not previously considered which established that appellant was entitled to an
increased schedule award.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The American Medical Association, Guides to the Evaluation of Permanent
Impairment has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.4 Effective February 1, 2001, the Office adopted the fifth edition of
the A.M.A., Guides as the appropriate edition for all awards issued after that date.5
ANALYSIS -- ISSUE 1
Appellant requested a schedule award and submitted reports from Dr. Zemankiewicz, a
Board-certified orthopedic surgeon, who provided range of motion figures for appellant’s upper
extremities. The Office medical adviser reviewed these figures and provided correlation to the
A.M.A., Guides. He found that appellant had 75 degrees of left shoulder abduction for, 5 percent
impairment,6 65 degrees of right shoulder abduction for 5.5 percent impairment,7 85 degrees of
1

Following the Office’s May 3, 2007 decision, appellant submitted additional new evidence. As the Office did
not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time on
appeal. See 20 C.F.R. § 501.2(c).
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
6

A.M.A., Guides 477, Figure 16-43.

7

Id.

3

flexion for 6.5 percent impairment,8 and 45 degrees of extension or 0 percent impairment,
bilaterally. Appellant demonstrated 16 degrees of external rotation on the right,9 and 18 degrees
on the left, both representing 1 percent impairment. Internal rotation of 10 degrees bilaterally
represented 5 percent impairment.10 The Office medical adviser added the loss of range of
motion impairments to find 18 percent impairment to both upper extremities. The medical
evidence addressing appellant’s upper extremities, as provided by Dr. Zemankiewicz and
correlated with the A.M.A., Guides, results in 18 percent impairment bilaterally. There is no
evidence that appellant has more than 18 percent impairment to each of his upper extremities, for
which he received a schedule award.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides in pertinent part as follows:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary … is entitled, on request made
within 30 days after the date of issuance of the decision, to a hearing on his claim
before a representative of the Secretary.”11
The claimant can choose between two formats: an oral hearing or a review of the written
record. The requirements are the same for either choice.13 The Board has held that section
8124(b)(1) is “unequivocal” in setting forth the time limitation for requesting hearings or reviews
of the written record. A claimant is entitled to a hearing or review of the written record as a
matter of right only if the request is filed within the requisite 30 days as determined by postmark
or other carrier’s date marking.14 However, when the request is not timely filed, the Office may
within its discretion, grant a hearing or review of the written record, and must exercise this
discretion.15
12

ANALYSIS -- ISSUE 2
The Office issued its schedule award decision on May 3, 2007. Appellant requested an
oral hearing on September 11, 2007, more than 30 days after the Office decision. He is therefore
not entitled to an oral hearing as a matter of right. On appeal, appellant contended that the Office
had waived the time limitation for filing claims for those employees injured in the August 7,
8

Id. at 476, Figure 16-40.

9

Id. at 479, Figure 16-46.

10

Id.

11

5 U.S.C. §§ 8101-8193, § 8124(b)(1).

12

20 C.F.R. § 10.615.

13

Claudio Vazquez, 52 ECAB 496, 499 (2001).

14
15

20 C.F.R. § 10.616(a). Tammy J. Kenow, 44 ECAB 619 (1993).
Id.

4

1998 embassy bombings. He stated that a copy of this document was included in his case record.
The record currently before the Board does not contain such a document. Appellant did not
explain why any waiver provision for filing acclaim would be relevant to the 30-day provision
for requesting a hearing under section 8124. The record reflects that the May 3, 2007 schedule
award was properly sent to appellant’s address of record in Florida.16 His request for a hearing
was not made until September 11, 2007, more than 30 days following issuance of the schedule
award. Therefore, appellant was not entitled to a hearing as a matter of right. Following the
determination that his request for an oral hearing was not timely filed, the Branch of Hearings
and Review properly exercised its discretion and determined that appellant’s claim could be
adequately addressed through the reconsideration process.
CONCLUSION
The Board finds that appellant has no more than 18 percent impairment to each of his
upper extremities for which he has received a schedule award. The Board further finds that the
Branch of Hearings and Review properly denied his request for an oral hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 24 and May 3, 2007 are affirmed.
Issued: June 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Under the mailbox rule, appellant is presumed to have received the schedule award decision and the
accompanying appeal rights. See Joseph R. Giallanza, 55 ECAB 186 (2003).

5

